Citation Nr: 0834622	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to nonservice-connected 
disability pension benefits. 


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The appellant had recognized service with the New Philippine 
Scouts from July 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to claims to reopen, a claimant must be notified 
of the evidence and information needed to reopen the claim, 
as well as the evidence and information needed to establish 
entitlement to the underlying claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The notice must include the criteria for 
reopening a previously denied claim, the criteria for 
establishing the underlying claim, and information concerning 
why the claim was previously denied.  The appellant has not 
been issued proper notice for the issue of whether new and 
material evidence has been submitted for the claim for 
service connection for non-service connected pension benefits 
consistent with the holding in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice that is 
consistent with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on the 
issue of establishing entitlement to 
nonservice-connected pension benefits, to 
include the criteria for reopening a 
previously denied claim, the criteria for 
establishing the underlying claim, and 
information concerning why the claim was 
previously denied.  

2.  Then, readjudicate the appellant's 
claim on appeal and take any appropriate 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




